DETAILED ACTION
Notice of Pre-AIA  or AIA  status
	Claims 1-23 and 44-75 are cancelled.
 	Claims 25, 27, 29, 31-33, and 35-41 are amended.
 	Claims 24-43 are included in the prosecution. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
	Claims 24-26, 28-32, 39, 40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gourapura et al. (US20150265696A1) hereinafter Gourapura in view of Lee et al. ("PEGylation to Improve Protein Stability During Melt Processing", Macromol Biosci. 2015 Oct;15(10):1332-7. doi: 10.1002/mabi.201500143. Epub 2015 Jun 12.) hereinafter Lee.
 	Regarding claim 24, Gourapura discloses a degradable viral nanoparticle construct for delivery of virus or virus-like particles to a cell or tissue of
interest of a subject, the nanoparticle construct comprising: a biodegradable polymer matrix ([0087], [0091]), discloses a plurality of virus or virus-like particles encapsulated within the biodegradable polymer matrix ([0087], [0091]), the nanoparticle construct upon administration to a subject ([0098], [0207]), providing a sustained release of the virus or virus-like particles to the cell or tissue [0146]. 
 	Gourapura does not teach a melt processed nanoparticle or upon release from the degradable polymer matrix having the same or substantially similar structural and/or biochemical characteristics as the particles prior to melt processing. 
 	However, Lee is drawn to the effect of PEGylation on protein stability during melt processing using lysozyme and PLGA. The results indicate that PEGylation increases the retained activity of lysozyme, increases dispersion in the melt, and reduces the biphasic release profile in melt processed systems (abstract). Lee discloses a melt processed nanoparticle (abstract) and upon release from the degradable polymer matrix having the same or substantially similar structural and/or biochemical characteristics as the particles prior to melt processing (pg 1335 col 1 2; pg 1336 Fig. 4A). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct of Gourapura, with melt processed nanoparticle and upon release from the degradable polymer matrix having the same or substantially similar structural and/or biochemical characteristics as the particles prior to melt processing, as taught by Lee, because it would have enabled a melt processed degradable viral nanoparticle construct for delivery of virus or virus-like particles to a site of interest, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claim 25, Lee further discloses that the biodegradable polymer matrix includes a melt processable biodegradable polymer material (abstract; PLGA) that is cytocompatible and, upon degradation, produces substantially non-toxic products (abstract; PLGA to lactic and glycolic acid).
 	Regarding claim 26. Gourapura further discloses that the virus or virus-like particles having a release profile from the biodegradable polymer material at least partially defined by the degradation of the biodegradable polymer material under physiological conditions ([0146]).
 	Regarding claim 28, Gourapura further discloses that the virus or virus-like particles are substantially uniformly dispersed in the biodegradable polymer matrix ([0146]). 
 	Regarding claim 29, Gourapura and Lee do not specifically teach that the degradable polymer material has melt temperature below the degradation temperature of the virus or virus-like particles. However, it would have been obvious to one of ordinary skill in the art to have recognized that it is desirable to have used a degradable polymer material having melt temperature below the degradation temperature of the virus or virus-like particles such that the polymer matrix would degrade first to enable the virus or virus-like particle to be released subsequently.
 	Regarding claim 30, Gourapura. in view of Lee, further discloses that the degradable polymer material comprises poly(lactic-co-glycolic acid) (PLGA) or a copolymer thereof (Gourapura [0087]; Lee abstract; PLGA).
 	Regarding claim 31, Gourapura, in view of Lee, further comprising at least one porogen (Gourapura (0084); "In some embodiments, polymer is polyethylene glycol"; Lee abstract; "Covalent attachment of poly(ethylene glycol), or PEGylation, has been widely used to increase thermal stability and prevent aggregation in solution. This study explored the effect of PEGylation on protein stability during melt processing using lysozyme and PLGA").
 	Regarding claim 32, Gourapura, in view of Lee, further discloses that the porogen includes polyethylene glycol (Gourapura [0084]; "In some embodiments, polymer is polyethylene glycol (PEG)"; Lee-abstract).
 	Regarding claim 39, Gourapura further discloses that the virus or virus-like particle is loaded with or bonded to a cargo molecule ([0092]; "In some embodiments, the disclosed compositions further contain the lectin Ulex Europaeus Agglutinin-I (UEA). The UEA can be entrapped in the nanoparticle with the inactivated PRRSV or VLPs and can also be surface-anchored to the nanoparticle. M cells are specialized endothelial cells overlaying the mucosal lymphoid follicles called the follicle-associated epithelium (FAE) and contain alpha-1-fucose receptors which bind to UEA. Thus, the presence of the UEA can help direct the composition or vaccine to mucosal specialized follicle or epithelial cells").
 	Regarding claim 40, Gourapura further discloses that the cargo molecule comprises at least one of a targeting agent ([0092]; "the presence of the UEA can help direct the composition or vaccine to mucosal specialized follicle or epithelial cells").
 	Regarding claim 42, Gourapura discloses providing in situ delivery of the virus or virus-like particles upon administration to a subject ([0098]).
 	Regarding claim 43, Gourapura further discloses being provided in the shape of a plurality of microparticles ([0209]; "Morphology {size and shape} of Nano-PRRSV-VLPs can be determined by coating the freeze-dried vaccine powder with gold-platinum under vacuum with the help of an ion coater and examined using TEM at 10 KV"; [0085]; "In some embodiments, the nanocarrier is a microparticle").

 	Claims 33-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gourapura et al. (US20150265696A1) hereinafter Gourapura in view of Lee et al. ("PEGylation to Improve Protein Stability During Melt Processing", Macromol Biosci. 2015 Oct;15(10):1332-7. doi: 10.1002/mabi.201500143. Epub 2015 Jun 12.) hereinafter Lee as applied to claims 24-26, 28-32, 39, 40, 42, and 43 above and further in view of Yildiz et al. ("Applications of viral nanoparticles in medicine") hereinafter Yildiz.
 	Regarding claim 33, Gourapura discloses that the site of interest is a lung ([0098]). Neither Gourapura nor Lee discloses a plant virus. 
 	However, Yildiz discloses that the site of interest is a plant propagation material (pg 901 col 24 continued to pg 902 col 11; " VNPs can be produced in high titers in their natural hosts whereas VLPs are more suitable for production in heterologous expression systems. VNPs based on plant viruses such as Brome mosaic virus (BMV), Cowpea chlorotic mottle virus (CCMV), Cowpea mosaic virus (CPMV), Potato virus X (PVX) and Tobacco mosaic virus (TMV) can be produced in gram quantities in
plants"). One of interest would have known that a plant propagation material would be of use in producing plant VLPs for nanoparticle construction. Consequently, it would have been obvious for one of ordinary skill in the art to combine site of interest, as taught
by Gourapura, with the site of interest is a plant propagation material, as taught by Yildiz, because it would have enabled production of plant virus VLPs for nanoparticle construction. 
 	Gourapura discloses that the virus or VLP is a porcine reproductive and respiratory syndrome virus (PRRSV} ([0087], [0091]). Neither Gourapura nor Lee discloses that the virus or virus-like particle is plant virus or virus like particle. However, Yildiz discloses plant virus or virus like particle (pg 901 col 2 4 continued to pg 902 col 1 1). One of ordinary skill in the art would have recognized that plant VLPs as part of nanoparticles would have been useful in treating mammals because they are considered noninfectious and nonhazardous in humans and other mammals. Consequently, it would have been obvious for one of ordinary skill in the art to combine VLP. as taught by Gourapura, with the virus or virus-like particle is plant virus or virus like particle, because it would have provided a vehicle for treatment of mammals.
 	Regarding claim 34, Gourapura teaches that the virus or VLP is a porcine reproductive and respiratory syndrome virus (PRRSV) ( [0087], [0091]). Neither Gourapura nor Lee discloses that the virus or virus-like particle is a plant picornavirus virus-like particle. However, Yildlz discloses that the virus or virus-like particle is a plant picornavirus virus-like particle (pg 902 col 1 1; cowpea mosaic virus [see instant
application [0083]). One of ordinary skill in the art would have recognized that plant picornavirus VLPs as part of nanoparticles would have been useful in treating mammals because they are considered non-infectious and nonhazardous in humans and other
mammals. Consequently, it would have been obvious for one of ordinary skill in the art to combine VLP, as taught by Gourapura, with the virus or virus-like particle is plant picomavirus like particle, because it would have provided a vehicle for treatment of mammals.
 	Regarding claim 35, Yildiz further discloses that the plant virus or virus-like particle is of the Secoaviridoe genus (pg 902 col 1 1; cowpea mosaic virus [see instant application [0083]).
 	Regarding claim 36, Yildiz further discloses that the plant virus or virus-like particle is potato virus X virus-like particle (pg 902 Fig. 1A; Rod-shaped viruses: Potato virus X (PVX}. Tobacco mosaic virus (TMV)").
 	Regarding claim 37, Yildiz further discloses that the plant virus particle or virus-like particle is a rod-shaped virus particle (pg 902 Fig. 1A; Rod-shaped viruses: Potato virus X (PVX), Tobacco mosaic virus (TMV)").
 	Regarding claim 38, Yildiz further discloses that the rod-shaped virus is a tobacco mosaic virus (pg 902 Fig. 1A).
 	Regarding claim 41, Gourapura discloses that the agent is a targeting agent ([0092]). Neither Gourapura nor Lee discloses that the agent is a therapeutic agent comprising an anticancer agent. However, Yildiz discloses that the agent is a therapeutic agent comprising an anticancer agent (pg 903 col 23; Drugs such as doxorubicin, paclitaxel, hygromycin and other cytotoxins have been loaded onto targeted RCNMV, HCSRV"). One of ordinary skill in the art would have recognized that attaching or loading a plant VLP with a therapeutic anti-cancer agent would have enabled treatment of cancer with the VLP nanoparticles. Consequently, it would have been obvious for one of ordinary skill in the art to combine an agent, as taught by Gourapura, with the agent is a therapeutic agent comprising an anticancer agent, as
taught by Yildiz, because it would have enabled treating a cancer subject.

 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gourapura et al. (US20150265696A1) hereinafter Gourapura in view of Lee et al. ("PEGylation to Improve Protein Stability During Melt Processing", Macromol Biosci. 2015 Oct;15(10):1332-7) hereinafter Lee as applied to claims 24-26, 28-32, 39, 40, 42, and 43 above and further in view of Grisham et al. (WO 2016/019393 A1) hereinafter Grisham.
 	Regarding claim 27, Gourapura, in view of Lee, discloses a nanoparticle construct (Gourapura [0087), [0091]), wherein the melt processing (Lee; Abstract) of degradable polymer material (Gourapura [0087], [0091]) and the virus or virus-like particles (Gourapura [0087), [0091]).
 	Neither Gourapura nor Lee discloses that the nanoparticle construct is at a Peclet number of about 5 to about 25. 
 	However, Grisham discloses that the particle is at a Peclet number of about 5 lo about 25 ([00292]; At high Peclet number ("high" Peclet number can refer to Peclet number greater than 1, and preferably much greater, such as 10, 100, or more), this can be extended to say that diffusive effects can be ignored and objects in the fluid will deterministically flow along"; [00128]; In some cases, a particle that can be a virus"). An
artisan of ordinary skill in the art would have recognized that the Peclet number is a measure of diffusion of a VLP nanoparticle object, and would have used it as a measure of the melt processing final nanoparticle construct. Consequently, it would have been obvious for an artisan of ordinary skill in the art to combine all claim limitations, with the exception of the nanoparticle is at a Peclet number of about 5 to about 25, as taught by Gourapura, in view of Lee, with nanoparticle is at a Peclet number of about 5 to about 25, as taught by Grisham it would have provided an indication of the diffusion properties; of the melt processed nanoparticle, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANGLONG N TRUONG/Examiner, Art Unit 1615